Citation Nr: 1041299	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for asthma (also claimed as 
mild obstructive ventilation deficit). 

2.	Entitlement to service connection for a right knee disorder, 
to include patellofemoral syndrome. 

3.	Entitlement to service connection for a left knee disorder, to 
include patellofemoral syndrome. 

4.	Entitlement to service connection for pes planus (claimed as 
flat feet).

5.	Entitlement to an increased (compensable) disability rating 
for metatarsalgia of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant served on active duty from October 1982 to December 
2003.

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from two (2) rating decisions dated in 
January 2006 and September 2007 of the Department of Veterans 
Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota.  

In the January 2006 rating decision on appeal, the RO (among 
other things) granted the appellant service connection for 
hypertension and a lumbosacral strain and assigned (respective) 
disability ratings that were noncompensable and 20 percent. See 
January 2006 rating decision.  In that same decision, the RO 
denied the appellant's claims of entitlement to service 
connection for asthma, patellofemoral syndrome of the right knee 
("right knee disorder"), patellofemoral syndrome of the left 
knee ("left knee disorder") and metatarsalgia of the right 
foot. Id.  Thereafter, in a December 2006 statement, the 
appellant disagreed with the denial of the above-referenced 
service connection claims. See December 2006 notice of 
disagreement.  After additional evidence was associated with the 
claims file, the RO granted service connection for metatarsalgia 
of the right foot and assigned a noncompensable disability 
rating. See February 2007 rating decision.  That same month, the 
RO prepared a statement of the case in which it continued to deny 
the appellant's claims of entitlement to service connection for 
asthma, a right knee disorder and a left knee disorder. See 
February 2007 statement of the case.  In April 2007, the 
appellant perfected his appeal as to these three (3) issues by 
submitting a Substantive Appeal in response to the RO's February 
2007 statement of the case. April 2007 VA Form 9.  

In addition to completing the above-referenced Substantive Appeal 
in April 2007, the appellant submitted a statement to the RO in 
which he raised nine (9) new claims, including claims of 
entitlement to service connection for flat feet and residuals of 
a left leg injury; and claims of entitlement to increased ratings 
for his service-connected lumbosacral strain, hypertension and 
metatarsalgia of the right foot. See April 207 statement in 
support of claim.  In the September 2007 rating decision on 
appeal, the RO denied all of the appellant's new claims. See 
September 2007 rating decision.  In response, the appellant 
submitted a statement in March 2008 in which he disagreed with 
the RO's decision. See March 2008 notice of disagreement.  After 
reviewing additional evidence associated with the claims file, 
readjudicating the appellant's claims and granting certain 
claims, the RO ultimately issued a statement of the case denying 
service connection for flat feet and residuals of a left leg 
injury; in addition to denying the appellant's claims for 
increased ratings for his service-connected lumbosacral strain, 
hypertension and metatarsalgia of the right foot. See August 2008 
statement of the case.  Thereafter, the appellant perfected an 
appeal as to the denial of these five (5) claims to the BVA. See 
October 2008 VA Form 9.  

In October 2009, the appellant submitted a statement to the RO in 
which he withdrew his claims of entitlement to service connection 
for residuals of a left leg injury, an increased rating for his 
service-connected lumbosacral strain and an increased rating for 
his service-connected hypertension. See October 2009 statement in 
support of claim; October 2009 deferred rating decision; October 
2009 letter from the RO to the appellant confirming the 
withdrawal of three (3) claims.  Thus, the sole issues on appeal 
from the September 2007 rating decision became the appellant's 
claim of entitlement to service connection for flat feet and 
claim of entitlement to an increased rating for his service-
connected metatarsalgia of the right foot.  


In December 2009, the appellant (through his representative) 
requested a BVA hearing to address the five (5) issues on appeal 
(i.e., claims of entitlement  to service connection for asthma, a 
right knee disorder, a left knee disorder and flat feet; claim of 
entitlement to an increased rating for metatarsalgia of the right 
foot). See report of general information dated in December 2009.  
The RO then certified the appellant's claims to the Board for 
appellate review. See January 2010 letter from the RO to the 
appellant; appeal certification worksheets for "track 1" and 
"track 2."

In June 2010, the appellant and his representative appeared at a 
hearing conducted before the undersigned Veterans Law Judge. See 
June 2010 BVA hearing transcript.  At that time, the appellant's 
representative stated that the appellant's claim of entitlement 
to service connection for flat feet and claim of entitlement to 
an increased rating for his service-connected metatarsalgia of 
the right foot had been "resolved" and were no longer on appeal 
before the Board. See June 2010 BVA hearing transcript, ps. 2-3.  
Thereafter, the appellant provided testimony in support of his 
claims of entitlement to service connection for asthma, a right 
knee disorder and a left knee disorder. Id.  Additional 
documentary evidence in support of these claims was subsequently 
received by the Board, with a waiver of initial RO review. See 
March 2010 waiver statement with records; see also VA examination 
report received by the BVA in September 2010.    

After reviewing the appellant's hearing testimony in conjunction 
with all other evidence of record, the Board finds (as explained 
below) that the appellant's claims of entitlement to service 
connection for flat feet and an increased rating for 
metatarsalgia of the right foot have been withdrawn.  As to the 
appellant's claims of entitlement to service connection for 
asthma, a right knee disorder and a left knee disorder, the Board 
finds that additional development of these claims is necessary.  
As such, these three (3) issues are REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant that further action is required on his part. 


FINDING OF FACT

On June 28, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification on the record at a BVA 
hearing from the appellant via his representative that the issues 
of entitlement to service connection for pes planus (claimed as 
flat feet) and an increased rating for metatarsalgia of the right 
foot had been resolved and were no longer before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to service connection for pes planus 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to an increased rating for metatarsalgia 
of the right foot have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202; 38 
C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or by 
his or her authorized representative. 38 C.F.R. § 20.204(a).  




In this case, the appellant withdrew his appeal as to his claims 
of entitlement to service connection for pes planus (flat feet) 
and an increased rating for his service-connected metatarsalgia 
of the right foot on the record during his June 2010 BVA hearing 
when his representative notified the Board that those issues had 
been resolved and were no longer before the BVA. See June 2010 
BVA hearing transcript, pgs. 2-3.  

Since the appellant specifically requested a BVA hearing for all 
issues initially appealed, but testified only in regards to his 
claims of entitlement to service connection for asthma, a right 
knee disorder and a left knee disorder after his representative 
asserted that the two (2) issues referenced above had been 
resolved, the Board concludes that the representative's 
notification constituted an on the record withdrawal of those 
claims at the appellant's BVA hearing. See 38 C.F.R. § 20.204 
(Except for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing). 

Hence, there remain no allegations of errors of fact or law for 
appellate consideration regarding the above-referenced claims.  
Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for pes planus (flat feet) and 
claim of entitlement to an increased rating for metatarsalgia of 
the right foot have been properly withdrawn by the appellant and 
dismisses those claims. 


ORDER

The appeal regarding the appellant's claim of entitlement to 
service connection for pes planus (claimed as flat feet) is 
dismissed. 

The appeal regarding the appellant's claim of entitlement to an 
increased rating for metatarsalgia of the right foot is 
dismissed.




REMAND

In this appeal, the appellant seeks service connection for 
asthma, a right knee disorder and a left knee disorder he 
believes manifested either during his long period of service or 
as a result of his military service. See June 2010 BVA hearing 
transcript; appellant's statements in support.  In this regard, 
the appellant testified that he began experiencing symptoms that 
included shortness of breath and tightness in his chest in 
approximately 1993; that he used a lung machine while on active 
service; and that he was diagnosed with "mild obstructive 
deficit" during his period of service that he believes was, in 
fact, a symptom of asthma. Id.  In regards to the appellant's 
right knee claim, the appellant testified that he injured his 
right knee during the 1980's in service when he fell on a tank 
trail; and that he believes his current right knee problems are 
related to that fall. June 2010 BVA hearing transcript, pgs. 22-
26.  In terms of his left knee claim, the appellant testified 
that he began experiencing left knee problems while in service in 
the mid-1990's; and that he believes his left knee problems 
developed secondary to his right knee disorder. Id., pgs.27-28.  
As such, the appellant argues that service connection should be 
granted for all three (3) of the above-referenced claims. 
 
A review of the evidence in this case reveals that the 
appellant's service treatment records reference injuries to the 
appellant's right knee (December 1986 service treatment records); 
right leg (November 1983 service treatment records), reports of 
asthma, shortness of breath, dizziness, pain/pressure in the 
chest, mild obstructive disease and mild obstructive ventilator 
defect (reports of medical history dated in September 1982 and 
June 2003; service treatment records dated in August 1987, 
February 1990, August 1990, June 1994, August 1994 and September 
1994).  

Post-service medical evidence contained in the claims file also 
reveals that the appellant has been diagnosed since his discharge 
from service with asthma and bilateral patellofemoral syndrome. 
See letters from Dr. J.A. dated in July 2007, December 2008 and 
October 2009; August 2005 VA general examination report; December 
2008 letter from Dr. C.C.  However, the Board observes that at 
the time the RO initially denied the appellant's asthma claim, 
the appellant had not been diagnosed with asthma and the only 
medical record contained in the claims file addressing this issue 
consisted of a VA general medical examiner's opinion in which the 
examiner reported that she believed the appellant's history of 
pulmonary function tests was not consistent with a diagnosis of 
asthma. See August 2005 VA general medical examination report.  
Since that time, the appellant has not only been diagnosed with 
asthma, but his private medical provider has submitted a 
statement in which he opined that the appellant's symptoms have 
been consistent with having asthma for many years; and that the 
appellant apparently had "clear cut symptoms" of asthma in the 
1980s. See letter from Dr. J.A. dated in December 2008; however, 
see also Dr. A.'s October 2009 letter.  While Dr. A.'s letters 
are clearly supportive of the appellant's asthma claim, they are 
also clearly insufficient upon which to grant service connection 
in this case as it is unclear (despite the appellant's assertions 
to the contrary) as to whether Dr. A. had access and completely 
reviewed the appellant's service treatment records and/or took 
into consideration the appellant's chest pain and other 
respiratory problems in service that have been or could be 
attributed to other service-connected disabilities. See January 
2006 rating decision (among other things, the RO granted service 
connection for coronary artery disease, rhinitis and 
hypertension); appellant's October 2008 statement with VA Form 9.  
As such, the Board finds that a new VA medical opinion is 
warranted that specifically takes into consideration and 
discusses the appellant's statements in which he reported 
experiencing asthma symptomatology in service and subsequent to 
service, as well as the medical evidence contained in the claims 
file. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); McClendon v. 
Nicholson¸ 20 Vet. App. 79 (2006); Layno v. Brown, 6 Vet. App. 
465 (1994). 

In terms of the appellant's bilateral knee claims, the Board 
observes (as mentioned above) that the appellant's service 
treatment records reference injuries to the appellant's right 
knee and right leg (see service treatment records dated in 
November 1983 and December 1986); and post-service medical 
records reveal a diagnosis of bilateral patellofemoral syndrome. 
See August 2005 VA general examination report; December 2008 
letter from Dr. C.C.  In addition, the claims file contains a 
letter from the appellant's private orthopedist Dr. C.C. in which 
he states his opinion that the appellant's knee problems are 
related to "marches in the 
military with packs, running and boots on concrete and on asphalt 
and this sort of thing." December 2008 letter from Dr. C.C.  In 
this regard, Dr. C. stated that he does not see many 43 year old 
gentlemen who are not overweight and not out of shape who have 
patellofemoral pain syndrome unless they are in the military.  As 
such, he believes that the appellant's bilateral knee disorder is 
more than just a natural progression of patellofemoral pain but 
"a military related problem due to his years of running, 
marching and this sort of thing." Id.  In light of this medical 
opinion and the appellant's statements and BVA hearing testimony, 
the Board finds that doubt has been raised as to the possibility 
that the appellant's bilateral knee disorders may be related to 
the appellant's period of service.  As such, the Board concludes 
that a VA medical opinion should be obtained that addresses these 
medical issues as well. See McLendon v. Nicholson, supra (2006). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 ("VCAA") and 
implementing VA regulations is 
completed with respect to the 
appellant's claim of entitlement to 
service connection for a left knee 
disorder secondary to a right knee 
disorder. Id. 

2.	After reviewing this remand decision in 
full, the RO should afford the appellant 
a VA examination with a pulmonologist or 
other qualified medical examiner for the 
purpose of obtaining a medical opinion 
as to whether it is at least as likely 
as not that the appellant's post-service 
diagnosis of asthma is etiologically 
related to the appellant's military 
service based upon a review of all 
evidence of record, to include (but not 
limited to) the appellant's service 
records, post-service records, 
statements and testimony contained in 
the claims file.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The VA examiner should 
be asked to discuss the rationale for 
any opinion expressed. 

3.	The RO should afford the appellant a VA 
orthopedic examination with an 
appropriately qualified medical examiner 
for the purpose of obtaining a medical 
opinion as to whether it is at least as 
likely as not that the appellant's post-
service knee disorders, to include right 
knee patellofemoral syndrome and left 
knee patellofemoral syndrome, are 
etiologically related to the appellant's 
military service based upon a review of 
all evidence of record, to include (but 
not limited to) the appellant's service 
records, post-service records, 
statements and testimony contained in 
the claims file.  If the appellant's 
right knee disorder is determined to be 
associated with service but the left 
knee disorder is not, the examiner 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the appellant's left 
knee disorder was caused by or 
permanently increased or worsened 
(aggravated) by the appellant's right 
knee disorder.  A rationale should be 
provided for any opinion rendered.  

4.	After ensuring that the above-referenced 
development has been completed, the case 
should again be reviewed by the RO on 
the basis of the additional evidence.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


